DETAILED ACTION
This Office action is in response to the Amendment filed on 19 January 2021.  Claims 1-7, 10-17, 21-24 and 26 are pending in the application.  Claims 8-9, 18-20 and 25 have been cancelled. Claim 26 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-17, 21-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Garrou et al., US PG Pub. 2009/0057879 A1 and Murata et al., US PG Pub. 2004/0100164 A1 are related to interconnect structures and thermal managements. Garrou teaches providing a first semiconductor substrate (14, fig. 2); forming a bonding region (see figure 2 below claim 1) on the first semiconductor substrate (14, fig. 2), wherein the bonding region (see figure 2 below claim 1) of the first semiconductor substrate (14, fig. 2) includes a first copper bonding layer (layer 14 is a Cu layer, fig. 2) and a tin bonding layer (layer 14 is a Sn layer, fig. 2), wherein the first copper bonding layer (layer 14 is a Cu layer, fig. 2) physically contacts the tin bonding layer (layer 14 is a Sn layer, fig. 2) in the bonding region (see figure 2 below claim 1) of the first semiconductor substrate (14, fig. 2); providing a second semiconductor substrate (12, fig. 2) having a bonding region (see figure 2 below claim 1), wherein the bonding region (see figure 2 below claim 1) of the second semiconductor substrate (12, fig. 2) includes a second copper bonding layer (layer 12 is a Cu layer, fig. 2); bonding the first semiconductor substrate (14, fig. 2) to the second semiconductor substrate (12, fig. 2) by bringing the tin bonding layer (layer 14 is a Sn layer, fig. 2) of the first semiconductor substrate (14, fig. 2) in physical contact with the second copper bonding layer (layer 12 is a Cu layer, fig. 2) of the second semiconductor substrate (12, fig. 2); and while the tin bonding layer (layer 14 is a Sn layer, fig. 2) of the first semiconductor substrate (14, fig. 2) is in physical contact with the second copper bonding layer (layer 12’is a Cu layer, fig. 2) of the second semiconductor substrate (12, 
However, both Garrou and Murata fail to teach wherein forming the bonding region, includes: providing a sensing substrate on the first semiconductor substrate; depositing the first copper bonding layer and the tin bonding layer across the sensing substrate; patterning the first copper bonding layer and the tin bonding layer, wherein during the patterning, the sensing substrate is etched to a first depth to form a first bonding mesa and a second bonding mesa; after patterning the first copper bonding layer and the tin bonding layer, etching the sensing substrate to a second depth greater than the first depth, wherein the etching forms a Micro-Electro-Mechanical Systems (MEMS) structure of the sensing substrate, wherein the bonding region of the second semiconductor substrate includes a second copper bonding layer; bonding the first semiconductor substrate to the second semiconductor substrate by bringing the tin bonding layer of the first bonding mesa of the first semiconductor substrate in physical contact with the second copper bonding layer of the second bonding mesa of the second semiconductor substrate; and while the tin bonding layer of the first semiconductor substrate is in physical contact with the second copper bonding layer of the second semiconductor substrate, providing a bonding temperature and a bonding pressure to form an alloy of Cu3Sn by mixing tin (Sn) from the tin bonding layer and copper (Cu), wherein the Cu is provided from each of the first copper bonding layer and the second copper bonding layer, as recited in independent claim 1. Both Garrou and Murata fails to teach that wherein the bonding region includes an upper region including the first bonding metal layer having a first width and a lower region having a second width, the second width greater than the first width providing a second semiconductor substrate having a dielectric layer having an opening exposing a bonding region, 3Sn by reacting Cu of the first bonding metal layer and Cu of the second bonding metal layer with an ancillary bonding metal of Tin (Sn), as recited in independent claim 7. Both Garrou and Murata fails to teach t performing a first patterning process and a first etching process on the copper layer and the Sn layer to form an upper portion of the first bonding region having a stack of the copper and Sn with substantially aligned sidewalls over the first semiconductor substrate; performing a second patterning process and a second etching process to form a Micro-Electro-Mechanical Systems (MEMS) device on the first semiconductor substrate, wherein the second patterning process and the second etching process includes forming a lower portion of the first bonding region below the upper portion of the first bonding region, the lower portion having a greater width than the upper portion; providing a second semiconductor substrate having a second bonding region thereon; bonding the first bonding region with the second bonding region to form a bonding interface including Cu3Sn by applying a bonding temperature and a bonding pressure to the first semiconductor substrate and the copper layer and the Sn while pressing the Sn to the second bonding region to react the copper layer, the tin layer, and the second bonding region; and removing a portion of the first semiconductor substrate to expose a bonding pad region disposed over the second semiconductor substrate after bonding the first bonding region with the second bonding region to form the bonding interface including Cu3Sn, as recited in independent claim 21. Claims 4-5 contain allowable subject matter by virtue of their dependency. Claims 2-6, 10-17, 22-24 and 26 contain allowable subject matter by virtue of their dependency. 

    PNG
    media_image1.png
    544
    668
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822